Complaint for flowage returnable at the September term, 1907, of the Supreme Judicial Court, Somerset County. At the return term, the defendant company failing to plead or show any legal objection to the proceedings, commissioners were appointed to make an appraisement of the damages in accordance with the provisions of section 9 of chapter 94, R. S. At the December term, 1909, the commissioners filed their report and a motion to recommit the report was filed both by the plaintiffs and the defendant. Motion overruled.